DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is U.S. Pre-grant Publication 2014/0264818 to Lowe et al. cited in Information Disclosure Statement filed 5 February 2020 (herein Lowe).  Lowe teaches a polymer thermal interface material comprising a vinyl-terminated silicone oil combined with a silicone chain extender, and a thermally conductive filler (abstract).  Lowe teaches that the silicone oil is a vinyl-terminated silicone which is used in crosslinking and chain extending reactions (paragraph 0025).  Lowe teaches that the crosslinkers are silicone crosslinkers containing silyl-hydride groups (paragraph 0029) which react with the vinyl-terminated silicones via hydrosilylation (paragraph 0030).  Lowe also teaches that the chain extenders also contain silyl hydride functional groups that undergo hydrosilylation reactions with the vinyl-terminated silicone (paragraph 0032).  Lowe teaches that the thermally conductive filler particles are present at a concentration as high as 85 wt% or more (paragraph 0024).  Lowe teaches that the thermally conductive fillers can be, but are not limited to, metals and metal oxides (paragraph 0024).  However, as noted by Applicant (see Remarks filed 26 April 2022) the claimed metal hydroxides are critical to the functioning of the claimed invention as demonstrated by Samples 4 and 5 as compared to Samples 1-3 and 6-10 disclosed in Table 1 of the instant specification.  Therefore, it would not have been obvious to one of ordinary skill in the art to modify Lowe to include metal hydroxides.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783